NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0083-20

VIRIDIANA REGALADO,

           Petitioner-Appellant,

v.

F&B GARAGE DOOR,

     Respondent-Respondent.
__________________________

                    Submitted April 28, 2021 – Decided June 8, 2021

                    Before Judges Geiger and Mitterhoff.

                    On appeal from the New Jersey Department of Labor
                    and Workforce Development, Division of Workers'
                    Compensation, Claim Petition No. 2018-24810.

                    Amy L. Peterson, attorney for appellant.

                    Padovani & Capotorto, attorneys for respondent (Brent
                    J. Anderson, on the brief).

PER CURIAM

           Petitioner Viridiana Regalado appeals from the denial of her claim for

worker's compensation benefits. The workers' compensation judge found that
petitioner's injuries fell into the recreational or social activity exception under

N.J.S.A. 34:15-7 of the Workers' Compensation Act, N.J.S.A. 34:15-1 to -146,

and therefore did not qualify for compensation. We affirm.

      We discern the following facts from the record. Respondent sells and

installs residential garage doors. The business is owned by Frida Ferrera. As

an office manager, petitioner's responsibilities included processing orders,

billing clients, answering phones, and other clerical work. She worked three to

five days a week and was paid $82 per day.

      On Friday, December 23, 2016, respondent hosted its annual holiday party

at a local restaurant. Each employee was encouraged to invite a friend or family

member to the event. Only respondent's employees and their guests attended;

there were no clients, business associates, or vendors. Ferrera organized the

annual parties to thank respondent's employees for their hard work throughout

the year.

      Petitioner invited her brother, as she had done in the past.         Neither

petitioner nor her brother drove, so Ferrera agreed to provide transportation to

and from the event. On the night of the party, Ferrera and her friend, Elka

Martinez, brought petitioner and her brother from their home to the restaurant.

The vehicle was owned by Martinez, who was not employed by respondent.


                                                                             A-0083-20
                                        2
Each of respondent's guests were permitted to order food and cocktails as they

pleased during the event.        Everyone except Ferrera consumed alcohol.

Petitioner was not paid to attend and was not compensated for her travel time.

        The party ended around midnight. After Ferrera paid the bill, she left with

petitioner, her brother, and Martinez. Ferrera drove to her own house, where

she exited the vehicle and Martinez got into the driver's seat. Minutes after

leaving Ferrera's house, Martinez's vehicle hit a parked car, flipped over, and

came to rest on its roof. Petitioner and her brother were taken by ambulance to

St. Joseph's Hospital from the scene of the accident. She was treated in the

emergency room and discharged the next day; she was not admitted. As a result

of her injuries, petitioner required surgical procedures to her neck and jaw, and

now has difficulty carrying anything that weighs more than ten pounds.

        In response to petitioner's claim for workers' compensation benefits,

respondent argued that petitioner was not in the course of her employment at the

time of the accident. Three evidentiary hearings were held. Petitioner, Ferrera,

her husband Ivan, and Oscar Gutierrez testified.1 Petitioner alleged that when

she was invited, Ferrera told her she would not receive a holiday bonus if she



1
    Mr. Ferrera and Gutierrez were also employed by respondent.


                                                                             A-0083-20
                                         3
did not attend, and that she received her bonus at the restaurant during the event.

When asked if she would have attended if transportation had not been provided,

she said no.

      Conversely, Ferrera and Gutierrez testified that the bonuses were paid a

few days before the party. Ferrera denied telling petitioner that her bonus was

contingent upon her attendance. She explained that the party was optional and

an employee's decision not to go would "absolutely not" affect their employment

relationship with the company. Gutierrez testified, in relevant part, that he

attended respondent's holiday parties in 2015 and 2016, and was paid a bonus a

few days prior to the event on both occasions. He was never told that he would

not receive a bonus unless he went, and always felt free to decline.

      During the third hearing, petitioner presented a bank statement listing her

deposit history from December 9, 2016, through January 10, 2017. It showed

that $540 was deposited at an ATM on December 27, 2016. Petitioner testified

that the deposit represented three days' pay, at a rate of $60 per day, as well as

the $300 cash bonus she received at the party.          Apparently noticing the

discrepancy in her testimony, the judge asked if petitioner was actually paid $80

per day. She responded "[i]t could be, I'm not sure."




                                                                             A-0083-20
                                        4
      The judge found petitioner was not credible. He noted that she testified

to being paid different amounts during separate hearings. He found portions of

petitioner's testimony to be contradictory. On one hand, she was told that

attendance was mandatory and that she would not receive a bonus unless she

went, but on the other hand, she testified she would not have attended unless

transportation had been provided. The judge assigned the bank statement "little

[to] no weight," because it did not show when petitioner received the money or

where it came from, only that the funds were deposited on December 27, 2016.

In contrast, he found that each of respondent's witnesses had provided

consistent, straightforward, and credible testimony.

      In his analysis, the compensation judge noted the two-prong test

established under N.J.S.A. 34:15-7 for determining compensability for an injury

sustained during a recreational or social activity. He concluded that the holiday

party provided no benefit to respondent other than to improve the morale of its

employees.    He also found that employee attendance was not mandatory,

petitioner's receipt of a bonus was not contingent on her attendance, and her

belief to the contrary was unsupported. Because petitioner was not within the

course of her employment at the time of the accident, the judge concluded that

she was not eligible for worker's compensation benefits and dismissed her claim.


                                                                           A-0083-20
                                       5
      On appeal, petitioner argues that she reasonably believed her attendance

at the party was mandatory, thereby rendering her injuries compensable. She

contends that the compensation judge failed to apply the analysis set forth in

Lozano v. Frank DeLuca Construction, 178 N.J. 513, 534-35, (2004), used to

determine whether an employee's subjective impression of compulsion is

objectively reasonable. She requests that this court reverse the order denying

her claim for benefits because the Lozano factors weigh in favor of

compensability.

      Our scope of review of a workers' compensation judge's decision is limited

to "'whether the findings made could reasonably have been reached on sufficient

credible evidence present in the record,' considering 'the proofs as a whole,' with

due regard to the opportunity of the one who heard the witnesses to judge of

their credibility." Close v. Kordulak Bros., 44 N.J. 589, 599 (1965) (quoting

State v. Johnson, 42 N.J. 146, 162 (1964)).          We defer to the judge of

compensation's factual findings and legal conclusions "unless they are

'manifestly unsupported by or inconsistent with competent, relevant[,] and

reasonably credible evidence as to offend the interests of justice.'" Perez v.

Monmouth Cable Vision, 278 N.J. Super. 275, 282 (App. Div. 1994) (quoting

Rova Farms Resort v. Invs. Ins. Co., 65 N.J. 474, 484 (1974)).


                                                                             A-0083-20
                                        6
      Therefore, even where it may be inclined to do so, an appellate court "may

not substitute [its] own factfinding for that of the [j]udge of [c]ompensation."

Lombardo v. Revlon, Inc., 328 N.J. Super. 484, 488 (App. Div. 2000). However,

"[w]e owe no particular deference to the judge of compensation's interpretation

of the law." Sexton v. Cnty. of Cumberland/Cumberland Manor, 404 N.J. Super.

542, 548 (App. Div. 2009) (citing Manalapan Realty, L.P. v. Twp. Comm. of

Manalapan, 140 N.J. 366, 378 (1995)).

      An employer must compensate an employee for accidental injuries

"arising out of and in the course of employment." N.J.S.A. 34:15-7. The statute

excludes, however, any injuries that are sustained during "recreational or social

activities." Ibid. "Simply stated, an employee injured during a [voluntary]

recreational or social activity must satisfy a two-prong test to qualify for

compensation under the act—the activity (1) must be a 'regular incident of

employment,' and (2) must 'produce a benefit to the employer beyond

improvement in employee health and morale.'" Lozano, 178 N.J. at 521. An

injured employee bears the burden of proving each prong. Quinones v. P.C.

Richard & Son, 310 N.J. Super. 63, 70 (App. Div. 1998) (citing Sarzillo v.

Turner Constr. Co., 101 N.J. 114, 119 (1985)). Failure to satisfy either prong

of the test is fatal to a petitioner's claim. Sarzillo, 101 N.J. at 120-21.


                                                                              A-0083-20
                                         7
      If an employer has required or compelled participation in a recreational or

social activity, however, the workers' compensation judge "should consider the

activity as [it] would any other compensable work-related assignment." Lozano,

178 N.J. at 533. "When an employer directly commands an employee to engage

in an activity, it is axiomatic that the employee has been compelled." Id. at 534.

When indirect or implicit compulsion is alleged, "the injured employee must

establish that he or she engaged in the activity based on an objectively

reasonable belief that participation was required." Id. at 518. "Whether an

employee's belief is objectively reasonable, will depend largely on the

employer's conduct . . . ." Id. at 534. In Lozano, the Court identified a non-

exclusive list of factors relevant to the determination:

             [1] whether the employer directly solicits the
             employee's participation in the activity; [2] whether the
             activity occurs on the employer's premises, during work
             hours, and in the presence of supervisors, executives,
             clients, or the like; and [3] whether the employee's
             refusal to attend or participate exposes the employee to
             the risk of reduced wages or loss of employment.

             [Ibid.]

An employee's subjective impression of compulsion alone is not sufficient. Id.

at 534-35.




                                                                            A-0083-20
                                        8
      In this case, we find no error in the compensation judge's conclusion that

the holiday party was a recreational or social activity that produced no benefit

to respondent, beyond its effect on employee morale. N.J.S.A. 34:15-7. After

applying the factors set forth in Lozano to assess claims of indirect compulsion,

we are unpersuaded that petitioner has met her burden. 178 N.J. at 534. The

evidence did not establish that petitioner's invitation carried any implied

expectations or threats of reprisal if she refused to attend. Nor do the time,

location, or participants of the event suggest petitioner reasonably felt

compelled to attend. Although Ferrera, the owner of the company, was present,

the party was held outside respondent's place of employment, after work hours,

and away from any clients, vendors, or the like. Only petitioner's co-workers

and their friends and family members were invited. This was not a case in which

an employee was implicitly expected to attend a work function in order to

facilitate professional relationships, or to provide some other benefit to her

employer. Rather, the evidence indicates that the holiday party was an informal

company gathering, removed from any economic purpose, which petitioner

could have freely chosen not to attend.

      The third Lozano factor weighs heavily in respondent's favor. The basis

of petitioner's claim is that she reasonably believed she needed to attend


                                                                           A-0083-20
                                          9
respondent's event in order to be paid a bonus.         Petitioner's unsupported

allegations, however, were directly contradicted by testimony the compensation

judge found to be credible. Ferrera and Gutierrez testified that the bonuses were

paid days before the holiday parties in both 2015 and 2016, and that employee

attendance has never been mandatory. Gutierrez further testified that he was

never told he would not receive a bonus unless he went. Ferrera, in turn, denied

telling petitioner that her bonus was contingent upon her attendance. The

credible evidence thus overwhelmingly supports the compensation judge's

decision that petitioner's attendance at the party was voluntary.

      Affirmed.




                                                                           A-0083-20
                                       10